DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13th, 2021 has been entered.

 Response to Amendment
The amendment filed on January 13th, 20201 has been entered.
The amendment of claims 1, 9, and 15 has been acknowledged.
In view of the amendment, the 35 U.S.C. 102 and 103 rejections of claims 1-8 and 15 have been withdrawn.

Response to Arguments
Applicant’s arguments filed on January 13th, 20201, with respect to claim 9, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 112
Claim(s) 9-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “at least two regressors, each regressor being trained to predict performances of a corresponding pipeline” and “different from an OD and PE algorithm of the other pipeline.” The limitations render the gram indefinite because “at least two regressors” indicates that there may be two or more regressors and their corresponding pipelines. Therefore, it is unclear which pipeline is being referred to in the limitation “the other pipeline.” For the purpose of further examination, the claim has been interpreted as two different pipelines.
Claims10-14 depend from claim 9 and therefore inherit all of the deficiencies of claim 9 set forth above.

Claim Rejections - 35 USC § 103
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al. (U.S. PGPub No. 2014/0241617), in view of Georgescu et al. (U.S. PGPub No. 2016/0174902), hereinafter referred to as Shotton and Georgescu, respectively.
Regarding claim 9, Shotton teaches a method comprising: 
Shotton Abstract: “Camera or object pose calculation is described, for example, to relocalize a mobile camera (such as on a smart phone) in a known environment or to compute the pose of an object moving relative to a fixed camera”; Shotton ¶0024: “The trained scene coordinate decision forests may be stored at the camera pose tracker or may be located at another entity which is in communication with the camera pose tracker”; Shotton Figs. 2-3 show that the scene contains various objects of interest, as described in ¶0034: “the scene or environment is a living room containing various objects 206 and another person 204”;  Shotton ¶0047 teaches performing a binary test for a random set of test parameters to determine whether they fall within the threshold range; further see Shotton ¶0056: “It is then determined 616 whether the value for the calculated criteria is less than (or greater than) a threshold. If the value for the calculated criteria is less than the threshold, then this indicates that further expansion of the tree does not provide significant benefit”; Shotton ¶0058: “If the value for the calculated criteria is greater than or equal to the threshold, and the tree depth is less than the maximum value, then the current node is set 620 as a split node. As the current node is a split node, it has child nodes, and the process then moves to training these child nodes. Each child node is trained Shotton ¶0087: “The computing-based device 1004 also comprises an output interface 1010 arranged to output display information to a display device 1009 which can be separate from or integral to the computing device 1004. The display information may provide a graphical user interface. In an example, the display device 1009 may also act as the user input device if it is a touch sensitive display device. The output interface 1010 may also output date to devices other than the display device, e.g. a locally connected printing device”; Shotton ¶0076: “In order to optimize the energy function an iterative process may be used to search for good camera pose candidates amongst a set of possible camera pose candidates”; Shotton ¶0077: “An example iterative process which may be used at the camera pose inference engine … a set of initial camera pose candidates or hypotheses is generated 800 by, for each camera pose candidate, selecting 802 three image elements from the input image”; Shotton ¶0081: “The process may repeat 816 by sampling another batch B of image elements and so on until one or a specified number of camera poses remains or according to other criteria (such as the number of iterations)”; Shotton ¶0093: “A trained support vector machine regression system may also be provided and/or a trained Gaussian process regression system. A data store 1020 is provided to store data such as previously received images, camera pose estimates, object pose estimates, trained random decision forests registration parameters, user configurable parameters, other parameters, 3D models of scenes, game state information, game metadata, map data and other data”; Shotton Fig. 8). 
However Shotton does not appear to explicitly teach that the second pipeline is different from the first pipeline.
Pertaining to the same field of endeavor, Georgescu teaches that a second pipeline is different from the first pipeline (Georgescu ¶0038: “utilizes a database of training images to train a series of deep neural networks in a series of marginal search spaces of increasing Georgescu ¶0041: “training the deep neural network as a regressor”; Georgescu ¶0081: “the first trained deep neural network regressor using for LV position detection in step 904 is trained on 2D displacements from image patches (e.g., 32×32 pixels) corresponding to training sample position hypotheses to an image patch centered at the ground truth LV center position in each training image. The second trained deep neural network regressor is trained using predicted image patches output by the first trained classifier rotated to a number of different orientations to predict an image patch centered at the LV center position with the correct LV orientation. The third trained deep neural network regressor is trained on 2D displacements corresponding to locations of each of the three LV landmarks (LV apex and mitral valve annulus points)”; Georgescu Fig. 4: teaches training at least three different deep neural networks).
Shotton and Georgescu are considered to be analogous art because they are directed to detecting and tracking an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera/object pose prediction method and system (as taught by Shotton) to use different pipelines (as taught by Georgescu) because the combination can detect an object of interest in less than one second with good accuracy (Georgescu ¶0116 and ¶0131).

Regarding claim 10, Shotton, in view of Georgescu, teaches the method of claim 9, wherein each regressor is configured to use a Random Forest machine learning process to provide outputs based on known inputs (Shotton Fig. 4 & ¶0013: “a random decision forest”; Shotton ¶0025: “The random decision forest may use regression or classification”). 

Regarding claim 11, Shotton, in view of Georgescu, teaches the method of claim 9, wherein each regressor is obtained using a regression process (Shotton ¶0022: “the present Shotton ¶0093: “A trained support vector machine regression system may also be provided and/or a trained Gaussian process regression system”). 

Regarding claim 12, Shotton, in view of Georgescu, teaches the method of claim 11, wherein the regression process predicts a performance of the OD/PE/tracking algorithms (Shotton ¶0028: “to achieve performance improvements whilst retaining accuracy, a subsample of image elements may be used to compute predicted scene coordinates”). 

Regarding claim 13, Shotton, in view of Georgescu, teaches the method of claim 9, wherein a calibration marker obtains 6 degree of freedom poses of the first and second objects with respect to a camera (Shotton ¶0030: “The camera pose 120 output by the camera pose tracker may be in the form of a set of parameters with six degrees of freedom … In some examples these registration parameters are provided as a six degree of freedom (6DOF) pose estimate in the form of an SE3 matrix describing the rotation and translation of the camera relative to real-world coordinates”). 

Regarding claim 14, Shotton, in view of Georgescu, teaches the method of claim 9, wherein a CAD model is used to determine dimensions of the first and second objects without calibration (Note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Shotton ¶0036: “The 3D model of the scene could be a computer aided design (CAD) model, or could be a model of the surfaces in the scene built up from images captured of the scene using a 3D model generation system 222”). 

Allowable Subject Matter
Claims 1-8 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record teaches a non-transitory computer readable medium for storing instructions that enable one or more processors (Shotton ¶0092-¶0095) to:
train a first/second regressor on the basis of training input data sets of test objects and first/second performance data sets indicating performances of a first/second pipeline, so that the first/second regressor predicts the first/second performance data sets of the first/second pipeline when the respect training input data sets are input to the first/second regressor, wherein second pipeline is different from the first pipeline (Shotton Abstract, ¶0047, ¶0056, ¶0058, ¶0076, ¶0077, ¶0081, ¶0087, ¶0092-¶0095, Figs. 2-3; Georgescu ¶0038, ¶0041, ¶0081, Fig. 4).
Georgescu (¶0086, ¶0104) further teaches that the method and system produces close to a 100% true positive rate and that the false negative rate (FNR) is zero.
However, the prior art, alone or in combination, does not appear to teach or suggest that the first and second performance data sets include first and second correct detection rates of first and second poses of the test objects, respectively, wherein the first and second poses are determine from different sets of pipelines.

Claims 2-8 depend from claim 1 and therefore are allowed for the same reason as claim 1 discussed above.

Regarding claim 15, the prior art of record teaches a non-transitory computer readable medium storing instructions, when executed by one or more processors, to perform a method (Shotton ¶0092-¶0095) comprising: 
Shotton Abstract, ¶0047, ¶0056, ¶0058, ¶0076, ¶0077, ¶0081, ¶0087, ¶0092-¶0095, Figs. 2-3).
However, the prior art, alone or in combination, does not appear to teach or suggest selecting one pipeline from a plurality of pipelines of different OD and PE algorithms based on the flag data without using the image frames including the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Soo Shin/Primary Examiner, Art Unit 2667